DETAILED ACTION

Response to Amendment
Receipt and entry of Applicant’s Amendment filed on 09/12/2022 is acknowledged.  Claims 1, 9, 11, and 18 have been amended.  Claims 10, 12, and 14-16 have been cancelled.  New claims 21-22 have been added.  Claims 1-9, 11, 13, and 17-22 are pending in the application.  

Response to Arguments
Applicant’s arguments with respect to independent claims 1 and 9 have been considered but are moot in view of the new ground(s) of rejection necessitated by Applicant’s amendment. 

Claim Objections
Claim 9 is objected to because of the following informalities: “radially downward” should read --axially downward--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-9, 11, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Araki JP 2001-082354 in view of Yajima et al. JP H09-329090, Chen US 2003/0044296, and Stover et al. US 2009/0068048.
Regarding claim 1, Araki discloses:
A compressor comprising (see Fig. 4): 
a shell 1a, 1b defining a first pressure region 11 and a second pressure region 2a; 
a muffler plate 14’ separating the first pressure region and the second pressure region; 
a first scroll member 4 disposed within the shell and including a first end plate and a first scroll wrap, the first end plate defining a discharge recess (see recess above discharge port 4a), the discharge recess in communication with the first pressure region 11; 
a second scroll member 5 including a second end plate and a second scroll wrap, the second scroll wrap meshingly engaging the first scroll wrap to define a compression chamber therebetween; 
a first sealing member 14a at least partially disposed in the discharge recess (recess above discharge port 4a) and fluidly separating the first and second pressure regions 11, 2a from each other.

Araki is silent regarding:
the first end plate defining an annular recess;
a second sealing member at least partially disposed in the annular recess, the second sealing member forming a third pressure region that is fluidly isolated from the first and second pressure regions;
wherein the second sealing member has a U-shaped cross section.
Yajima teaches (see Figs. 3-4):
the first end plate 7a defining an annular recess 34;
a second sealing member 30 at least partially disposed in the annular recess 34, the second sealing member 30 forming a third pressure region 34 that is fluidly isolated from the first and second pressure regions;
wherein the second sealing member 30 has a U-shaped cross section [0063].
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to modify Araki as taught by Yajima to provide an intermediate pressure/backpressure chamber for the advantage of pressing the fixed scroll against the orbiting scroll to ensure sealing of the compression chambers therebetween (Yajima [0066-0071]).

The combination of Araki and Yajima is silent regarding:
a discharge valve assembly disposed within the discharge recess of the first scroll member.
Chen teaches (see Figs. 2-4):
a discharge valve assembly 12 disposed within the discharge recess 88 of the first scroll member 80.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Araki and Yajima with that of Chen to incorporate a discharge valve for the advantages of increasing the performance of the compressor and reducing or eliminating reverse rotation problems (Chen [0003-0004]).

The combination of Araki, Yajima, and Chen is silent regarding:
a biasing member disposed within the discharge recess, wherein the biasing member is compressed between the discharge valve assembly and the first sealing member, 
wherein the first sealing member has an L-shaped cross section and sealingly contacts the muffler plate.
Stover teaches (see Figs. 2 and 4):
a biasing member 142 disposed within the discharge recess 98, wherein the biasing member 142 is compressed between a seating surface in the discharge recess 98 (which maps to the top of the discharge valve assembly in the combination) and the first sealing member 138,
wherein the first sealing member 138 has an L-shaped cross section and sealingly contacts the muffler plate 26.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to substitute the first sealing member in the combination of Araki, Yajima, and Chen (simple annular packing 14a in Araki) with that taught by Stover (L-shaped seal 138 with biasing member 142) to obtain the same predictable result of forming a sealed discharge passage, since a simple substitution of one known element for another to obtain predictable results is an obvious extension of prior art teachings, MPEP 2143 I. B, and further for the advantage of providing an improved seal that is actively urged into engagement with the partition/muffler plate, providing sealed engagement therebetween during compressor start-up thus preventing leakage (Stover [0055]).

Regarding claims 2 and 3, the combination of Araki, Yajima, Chen, and Stover teaches:
wherein the second sealing member 30 includes a first end portion sealingly engaged with an inner wall 18 of the annular recess 34 and a second end portion sealingly engaged with an outer wall 21a of the annular recess 34 (Yajima Figs. 3-4).
wherein the second sealing member 30 includes a planar central portion, and wherein the first end portion extends radially inwardly and axially downwardly from the planar central portion and the second end portion extends radially outwardly and axially downwardly from the planar central portion (Yajima Figs. 3-4).

Regarding claims 4 and 8, the combination of Araki, Yajima, Chen, and Stover teaches:
a spacer 31, 15B at least partially disposed within the annular recess 34 and including a first surface contacting the second sealing member 30 and a second surface configured to contact the muffler plate 19a (Yajima Figs. 3-4).
wherein the second sealing member 30 is spaced apart from the muffler plate 19a (Yajima Figs. 3-4).

Regarding claim 5, the combination of Araki, Yajima, Chen, and Stover teaches:
wherein the muffler plate 14’ includes a flange at least partially extending into the discharge recess (recess above discharge port 4a) and partially defining a discharge opening that provides discharge gas from the discharge recess to the first pressure region 11 (Araki Fig. 4).

Regarding claim 7, the combination of Araki, Yajima, Chen, and Stover teaches:
wherein the first pressure region (11 in Araki, 23 in Yajima) is a discharge pressure chamber, the second pressure region (2a in Araki, suction chamber below partition plate 19a in Yajima) is a suction pressure chamber and the third pressure region (intermediate pressure/ backpressure chamber 34 in Yajima) is an intermediate pressure chamber.

Regarding claim 9, Araki discloses:
A compressor comprising (see Fig. 4): 
a shell 1a, 1b defining a first pressure region 11 and a second pressure region 2a; 
a muffler plate 14’ separating the first pressure region and the second pressure region; 
a first scroll member 4 disposed within the shell and including a first end plate and a first scroll wrap, the first end plate defining a discharge recess (see recess above discharge port 4a), the discharge recess in communication with the first pressure region 11; 
a second scroll member 5 including a second end plate and a second scroll wrap, the second scroll wrap meshingly engaging the first scroll wrap to define a compression chamber therebetween; 
a first sealing member 14a at least partially disposed in the discharge recess (recess above discharge port 4a) and fluidly separating the first and second pressure regions 11, 2a from each other; and 
wherein the muffler plate 14’ includes a flange at least partially extending into the discharge recess (recess above discharge port 4a) and partially defining a discharge opening that provides discharge gas from the discharge recess to the first pressure region 11.

Araki is silent regarding:
the first end plate defining an annular recess;
a second sealing member at least partially disposed in the annular recess and spaced apart from the muffler plate, the second sealing member forming a third pressure region that is fluidly isolated from the first and second pressure regions;
wherein the second sealing member has a U-shaped cross section.
Yajima teaches (see Figs. 3-4):
the first end plate 7a defining an annular recess 34;
a second sealing member 30 at least partially disposed in the annular recess 34 and spaced apart from the muffler plate 19a, the second sealing member 30 forming a third pressure region 34 that is fluidly isolated from the first and second pressure regions;
wherein the second sealing member 30 has a U-shaped cross section [0063].
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to modify Araki as taught by Yajima to provide an intermediate pressure/backpressure chamber for the advantage of pressing the fixed scroll against the orbiting scroll to ensure sealing of the compression chambers therebetween (Yajima [0066-0071]).

The combination of Araki and Yajima is silent regarding:
a discharge valve assembly disposed within the discharge recess of the first scroll member.
Chen teaches (see Figs. 2-4):
a discharge valve assembly 12 disposed within the discharge recess 88 of the first scroll member 80.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Araki and Yajima with that of Chen to incorporate a discharge valve for the advantages of increasing the performance of the compressor and reducing or eliminating reverse rotation problems (Chen [0003-0004]).

The combination of Araki, Yajima, and Chen is silent regarding:
a biasing member disposed within the discharge recess, wherein the biasing member is compressed between the discharge valve assembly and the first sealing member, 
wherein the first sealing member includes a first portion and a second portion that cooperate to define an L-shaped cross section, wherein the first portion extends radially inward from the second portion and sealingly contacts an axial end surface of the flange of the muffler plate, and wherein the second portion extends radially downward from the first portion and sealingly contacts an inner diametrical surface of the discharge recess.
Stover teaches (see Figs. 2 and 4):
a biasing member 142 disposed within the discharge recess 98, wherein the biasing member 142 is compressed between a seating surface in the discharge recess 98 (which maps to the top of the discharge valve assembly in the combination) and the first sealing member 138,
wherein the first sealing member 138 includes a first portion 150 and a second portion 146 that cooperate to define an L-shaped cross section, wherein the first portion 150 extends radially inward from the second portion 146 and sealingly contacts an axial end surface of the flange 114 of the muffler plate 26, and wherein the second portion 146 extends radially downward from the first portion 150 and sealingly contacts an inner diametrical surface of the discharge recess 98.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to substitute the first sealing member in the combination of Araki, Yajima, and Chen (simple annular packing 14a in Araki) with that taught by Stover (L-shaped seal 138 with biasing member 142) to obtain the same predictable result of forming a sealed discharge passage, since a simple substitution of one known element for another to obtain predictable results is an obvious extension of prior art teachings, MPEP 2143 I. B, and further for the advantage of providing an improved seal that is actively urged into engagement with the partition/muffler plate, providing sealed engagement therebetween during compressor start-up thus preventing leakage (Stover [0055]).

Regarding claim 11, the combination of Araki, Yajima, Chen, and Stover teaches:
wherein the discharge valve assembly 12 includes a housing 130 and a movable valve 134, wherein the housing 130 includes a plurality of openings 144, wherein the valve 134 is movable between a first position in which fluid in the compression chamber is prevented from flowing through the openings 144 in the housing 130 to the first pressure region 90 (Chen Fig. 3) and a second position in which fluid in the compression chamber is allowed to flow through the openings 144 in the housing 130 to the first pressure region 90 (Chen Fig. 4).  

Regarding claims 21-22, the combination of Araki, Yajima, Chen, and Stover teaches:
wherein the discharge valve assembly 12 includes a valve 134 that is movable within the discharge recess 88 and a housing 130 that is stationary within the discharge recess 88 (Chen Figs. 2-4), and 
wherein the biasing member 142 contacts the first sealing member 138 and the housing of the discharge valve assembly (Stover Figs. 2 and 4; the lower end of biasing member 142 contacts a seating surface in the discharge recess, which maps to the top of the housing 130 of discharge valve assembly 12 taught by Chen in the combination, as indicated above in the rejection of claims 1 and 9).  

Claims 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Araki JP 2001-082354 in view of Yajima et al. JP H09-329090, Chen US 2003/0044296, and Stover et al. US 2009/0068048 as applied to claims 1 and 9 above, respectively, and further in view of Grassbaugh et al. US 2006/0198748.
Regarding claims 6 and 17, the combination of Araki, Yajima, Chen, and Stover is silent regarding:
wherein the first and second sealing members are made of a flexible material.
wherein the first sealing member is made of a flexible material.
Grassbaugh teaches:
wherein the sealing members 82, 84 are made of a flexible material [0033] [0035].
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to have selected a flexible material for the sealing members in the combination of Araki, Yajima, Chen, and Stover as taught by Grassbaugh, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, MPEP 2144.07.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Araki JP 2001-082354 in view of Yajima et al. JP H09-329090, Chen US 2003/0044296, and Stover et al. US 2009/0068048 as applied to claim 9 above, and further in view of Monnier et al. US 2012/0107163.
Regarding claim 13, the combination of Araki, Yajima, Chen, and Stover is silent regarding:
a pressure relief valve housed within and extending through an outer wall of the first end plate that defines the annular recess, the pressure relief valve in fluid communication with the third pressure region to control fluid pressure in the third pressure region.
Monnier teaches (see Fig. 6):
a pressure relief valve 327 housed within and extending through 323 an outer wall 325 of the first end plate 308 that defines the annular recess 318, the pressure relief valve 327 in fluid communication with the third pressure region 320 to control fluid pressure in the third pressure region [0050-0052].
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Araki, Yajima, Chen, and Stover with that of Monnier to provide a pressure relief valve for the advantage of relieving spikes in fluid pressure within the backpressure/biasing chamber during start up of the compressor in a flooded start condition and/or when the system switches into or out of defrost mode (Monnier [0052]).

Allowable Subject Matter
Claims 18-20 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        11/09/2022



/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Monday, November 14, 2022